1. A record called a “brief of evidence,” which contains eighty-two-pages of copies of letters and orders for goods, and which shows that no effort was made to brief or abstract them, and the same so-called “brief ” containing the oral evidence, interlarded with colloquies between counsel and with the rulings and remarks of the judge, is not such a brief of evidence as the law requires.2. Wheee the movant for a new trial fails to brief all the evidence, and makes no attempt to comply with the law in that respect, and where all the grounds of the motion depend for their proper understanding and determination here upon the evidence, this court will not, over objection of the adverse party, interfere with a. judgment refusing to grant a new trial.